Campbell, J.,
delivered the opinion of the court.
The validity of the assessment under which the sale was made is to be tested by section 18 of, “An act in relation to public revenue,” approved March 5, 1878. It provides, “that no failure to designate the precise locality of any subdivision of land within a section .... shall be held to vitiate the assessment, .... if the section, township and range .... be properly entered upon the roll; . . . . and it may be shown by parol testimony .... to what particular subdivision such assessment .... was intended to apply; and where part of the land in a particular section .... has been assessed by a proper description and a portion by a description which does not identify the land, the assessment of that portion which is not properly described, shall be held to embrace all the land in the section .... not embraced in the assessment by proper legal subdivisions.” The substance of this is that giving section, township and range shall be a sufficient description on the roll for any subdivision of the section, and that parol testimony may be resorted to for the ascertainment of the particular subdivision intended to be assessed; and that the proper description of part of a section shall make the assessment of the other part of it, by whatever description being insufficient to identify, embrace all the rest of the section. We are not called on now to consider the effect of the *284first clause quoted, for there is no evidence in the record as to what land was intended to be assessed. The question is as to the other clause.
It is for the legislature to prescribe the mode of ascertaining the value of property for taxation. Some way of identifying the land taxed is indispensable. Ascertainment of value in some mode directed by law is a constitutional pre-requisite to valid taxation. Art. XII., § 20, of the constitution. Without identification of the land in some way, there cannot be a fixing of value, which is essential as a means of proportioning the burden of taxation. This might be by the number of acres where no element of uncertainty as to the particular land arose from variation in value for different parcels owned by different persons of a given tract, but an assessment of eighty acres of a larger number, where one parcel is valued at one sum ■ per acre, and another at a different sum, is liable to be referred to the one or the other, and makes it impossible to tell what was assessed or at what value.
In this case forty acres of S. E. £ were assessed at $2.50 an acre, and one hundred and twenty acres at $1 an acre, and it is impossible to determine at what value the eighty acres sold were assessed, for it is not known which eighty acre-parcel was sold. It was eighty of the one hundred and sixty, but was it the forty valued at $2.50 per acre and other forty, or ivas it eighty acres valued $1 an acre ? This element of uncertainty renders the assessment insufficient on its face because of the necessity for ascertainment of value of property taxed. The provision of the act of 1878, quoted above, must be held applicable to assessments which do not create uncertainty as to the charge on the land. The right of the owner to be free from any but his just proportion of taxation according to value cannot be infringed, and the law quoted must be confined in its operation to cases in which no uncertainty exists as to the amount of the charge on property. A man should know whether he has eighty acres, or any other number in a section or other tract, and if his is part of a larger tract, all valued at the same per acre, there is no uncertainty as to the tax, and no injustice or violation of constitutional right in requiring him to know his own, and pay the *285charge upon it. But until there is a valid charge there is nothing to pay, and a valid sale cannot be made for failure to pay what ■was not due.

Reversed and remanded.